            Case 1:19-cv-05478-ELR Document 59 Filed 10/05/20 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

IOU CENTRAL, INC.,                             *
d/b/a IOU FINANCIAL, INC.,                     *
                                               *
                Plaintiff,                     *
                                               *
       v.                                      *            1:19-CV-05478-ELR
                                               *
CLIFTON M. MITCHELL,                           *
et al.,                                        *
                                               *
                Defendants.                    *
                                               *
                                          _________

                                          ORDER
                                          _________

       On September 11, 2020, this Court ordered Plaintiff IOU Central, Inc. and

Defendant Clifton M. Mitchell to submit a Joint Preliminary Report and Discovery

Plan (“JPRDP”) within fourteen (14) days in accordance with Local Rule 16.2.1 [See

Doc. 56]; see also LR 16.2, NDGa. To date, the Parties have not complied. Because

Defendant Mitchell answered Plaintiff’s Amended Complaint on December 27,

2019, the JPRDP for Plaintiff and Defendant Mitchell is approximately eight (8)

months past due. See Answer [Doc. 33].




1
  This case remains stayed as to the only other remaining defendant, Defendant Paul Siglinger, due
to his bankruptcy. [See Docs. 11, 31].
          Case 1:19-cv-05478-ELR Document 59 Filed 10/05/20 Page 2 of 2




      Accordingly, the Court ORDERS Plaintiff to SHOW CAUSE, in writing,

within five (5) days of the entry date of this order, why this case shall not be

dismissed for want of prosecution pursuant to Rule 41(b) and/or Local Rule 41.3 as

to Defendant Clifton. See FED. R. CIV. P. 41(b); see also LR 41.3, NDGa. The Court

DIRECTS the Clerk to submit this action to the undersigned after the expiration of

the five (5)-day period. Plaintiff’s failure to comply with this order will result in

dismissal of Plaintiff’s Amended Complaint as to Defendant Clifton without further

notice.

      SO ORDERED, this 5th day of October, 2020.



                                             ______________________
                                             Eleanor L. Ross
                                             United States District Judge
                                             Northern District of Georgia




                                         2
